             Case 1:17-cv-01757-NONE-SAB Document 85 Filed 05/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10
         UNITED STATES OF AMERICA, et al.,                        Case No. 1:17-cv-01757-NONE-SAB
11
                         Plaintiffs,                              ORDER REQUIRING PARTIES TO FILE
12                                                                OPPOSITION OR STATEMENT OF NON-
                v.                                                OPPOSITION TO DEFENDANTS’ MOTION
13                                                                TO STAY DISCOVERY AND CONTINUE
         DYNAMIC MEDICAL SYSTEMS, LLC, et                         SCHEDULING CONFERENCE
14       al.,
                                                                  (ECF No. 84)
15                       Defendants.

16

17             On May 19, 2020, Defendants Dynamic Medical Systems, LLC, Joerns Healthcare, LLC,

18 Plum Healthcare Group, LLC, Covenant Care California, LLC, Mariner Health Care

19 Management Company, and Cambridge Healthcare Services (“Defendants”), filed a motion to
                                                                        1


20 stay discovery and continue the scheduling conference currently scheduled for June 9, 2020, due

21 to pending motions to dismiss this action. (ECF No. 84.) Defendants have noticed the hearing

22 on the motion for the same date as the scheduling conference, June 9, 2020. (Id.) Prior to the

23 filing of the instant motion, Defendants conferred with counsel for Relator via email and

24 telephone, and counsel for Relator represented that Relator will file an opposition to the instant

25 requests for both the continuance of the scheduling conference and for the stay of discovery.

26 (ECF No. 84 at 4.)
27
     1
         While Invacare Corporation appears as a defendant on the docket, and a summons was issued, it does not appear a
28 summons was returned executed nor that they have appeared in the action. (ECF No. 19.)


                                                              1
          Case 1:17-cv-01757-NONE-SAB Document 85 Filed 05/21/20 Page 2 of 2


 1          The notice period for Defendants’ motion does not comply with the twenty-eight (28) day

 2 period for normal civil motions under the Local Rules, and if construed entirely as a discovery

 3 motion Local Rule 251 under the twenty-one (21) day notice period, does not comply with that

 4 Rule’s requirement for a joint statement regarding the discovery disagreement. L.R. 230, 251.

 5 Nonetheless, given the limited content of the motion and issues underlying the motion, and the

 6 fact that the scheduling conference is scheduled for the same day as the hearing, the Court shall

 7 allow the motion to proceed as noticed, and order all parties not joining in Defendants’ motion to

 8 file either a statement of non-opposition, or an opposition brief within the deadlines put forth

 9 below. See L.R. 230 (“Except as otherwise provided in these Rules or as ordered or allowed by

10 the Court, all motions shall be noticed on the motion calendar of the assigned Judge or

11 Magistrate Judge . . . not less than twenty-eight (28) days after service.”); L.R. 251(d) (“Refusal

12 of any counsel to participate in a discovery conference, or refusal without good cause to execute

13 the required joint statement, shall be grounds, in the discretion of the Court, for entry of an order

14 adverse to the party represented by counsel so refusing or adverse to counsel.”); L.R. 102

15 (“Unless contrary to law, the Court in its discretion may make such orders supplementary or

16 contrary to the provisions of these Rules as it may deem appropriate and in the interests of justice

17 and case management under Fed. R. Civ. P. 16 or Fed. R. Crim. P. 17.1 in a special

18 circumstance.”).

19          Accordingly, IT IS HEREBY ORDERED that any party that has not joined in the

20 Defendants’ motion (ECF No. 84), shall file either a statement of non-opposition or an

21 opposition brief on or before June 2, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:      May 21, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     2
